Citation Nr: 0809999	
Decision Date: 03/26/08    Archive Date: 04/09/08

DOCKET NO.  06-03 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a pulmonary 
embolism, to include as secondary to service-connected 
residuals of a right ankle injury.  

2.  Entitlement to an increased rating for residuals of a 
right ankle injury, currently evaluated as 10 percent 
disabling.  


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from March 1992 to March 
1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in October 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, denying the veteran's claims of 
entitlement to service connection for a pulmonary embolism 
and to an increased rating for residuals of a right ankle 
injury.  

The issue of the veteran's entitlement to direct and 
secondary service connection for a pulmonary embolism is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the VA's Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected residuals of a right 
ankle injury consist of arthritis, pain, stiffness, swelling 
and restricted movement which, when all symptoms are 
considered, results in what more nearly approximates marked 
versus moderate limitation of motion of the ankle; there is 
no medical evidence of ankylosis.  

2.  There is no showing of frequent periods of hospital care 
or a marked interference with employment as a result of the 
service-connected residuals of a right ankle injury.  


CONCLUSION OF LAW

The criteria for the assignment of a 20 percent rating, but 
none greater, for residuals of a right ankle injury have been 
met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.2, 
4.3, 4.6, 4.7, 4.10, 4.59, 4.71a, Diagnostic Codes 5270, 5271 
(2007); Johnston v. Brown, 10 Vet. App. 80 (1997).

. 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. §  3.159(b)(2).  Second, VA has a duty to notify 
the appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the appellant that 
he or she should submit all pertinent evidence in his 
possession.

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. Jan. 30, 2008).  Further, 
if the Diagnostic Code (DC) under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant DCs, which typically provide 
for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation-e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, 
slip op. at 5-6. 

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice of the information and 
evidence needed by the veteran-appellant to substantiate and 
complete his claims, notice of what part of that evidence is 
to be provided by the claimant, and notice of what part VA 
will attempt to obtain for the appellant was provided to him 
through the RO's VCAA letters of June 2005 and January 2006.  
The appellant was thereby notified that he should submit all 
pertinent evidence in his possession.  

VCAA notice is to be furnished to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here, the initial VCAA notice letter was prepared 
and furnished to the veteran-appellant subsequent to the RO's 
decision in October 2005 in accord with Pelegrini.  The 
record further reflects that this matter was certified by the 
RO to the Board for its review in early March 2006, just days 
subsequent to entry by the Court of its holding in 
Dingess/Hartman, and, as such, the required notice under 
Dingess-Hartman was never provided to the veteran.  

Where the VCAA notice is defective, the Board must presume 
that the error was prejudicial, and VA bears the burden of 
rebutting said presumption.  Sanders v. Nicholson, 487 F.3d 
881 (2007) (recognizing that "VCAA notice errors are 
reviewed under a prejudicial error rule" and holding that 
"all VCAA notice errors are presumed prejudicial and . . . 
VA has the burden of rebutting this presumption"); see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 111-16 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial and that once an 
error is identified by the Veterans Court (Court of Appeals 
for Veterans Claims), the burden shifts to VA to demonstrate 
that the error was not prejudicial.  The Federal Circuit 
reversed the Court of Appeals for Veterans Claims' holding 
that an appellant before the Court has the initial burden of 
demonstrating prejudice due to VA error involving: (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim: (2) requesting that the claimant provide any 
pertinent evidence in the claimant's possession; and (3) 
failing to provide notice before a decision on the claim by 
the agency of original jurisdiction.  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, supra, 
at 116; accord Sanders, supra, at *10 ("this opinion does not 
. . . change the rule that reversal resulted the essential 
fairness of the adjudication to have been affected").  That 
is, "the key to determining whether an error is prejudicial 
is the effect of the error on the essential fairness of the 
adjudication."  Id.; accord Sanders, supra.  

To show that the error did not affect the essential fairness 
of the adjudication, VA must demonstrate that the purpose of 
the notice was not frustrated, such as by demonstrating:  
(1) That any defect was cured by actual knowledge on the part 
of the claimant, see Vazquez-Flores, slip op. at 12 
("(a)ctual knowledge is established by statements or actions 
by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores, slip op. at 9.  

The record in this instance demonstrates through the 
allegations advanced by the veteran that he had actual 
knowledge that an increased rating was for assignment for his 
right ankle disorder on the basis of limitation of motion.  
He argues at length that examining and treatment VA medical 
professionals have advised him that his right ankle motion 
was very limited and that a 20 percent rating is warranted on 
that basis.  As well, while it is conceded that notice as to 
disability ratings or effective dates pursuant to 
Dingess/Hartman is lacking, this matter does not entail a 
claim for service connection.  Rather, in this instance, 
service connection was granted long ago, and the veteran 
seeks an increased rating on the basis of an alleged 
increased level of severity of the service-connected 
disability.  In view of the foregoing, the Board cannot 
conclude that any defect in the substance or timing of the 
notice provided affected the essential fairness of the 
adjudication, and, thus, the presumption of prejudice is 
rebutted.  Id.  To that extent, any error as to notice under 
Dingess/Hartman is found to be harmless, and it is determined 
that prejudice would not result to the appellant were the 
Board to enter a final decision as to the matter herein 
addressed on its merits.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

Also, all pertinent examination and treatment records have 
been obtained and made a part of the claims folder to the 
extent that such records have been adequately identified or 
are otherwise available.  Notice is taken that record 
contains a variety of medical records compiled by VA 
examining and treating medical professionals, including the 
report of a VA medical examination conducted in September 
2005.  Such evaluation was comprehensive in scope and 
productive of detailed medical findings with which to rate 
the disability in question.  The record is otherwise found to 
be fully adequate for the rating of the disorder in question 
and there is no need for the conduct of any additional 
medical evaluation by VA.  38 U.S.C.A. §  5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

In view of the foregoing, the Board finds that VA has 
satisfied its duties under the VCAA.  It is also pertinent to 
note that, as discussed in more detail below, the instant 
decision grants the maximum rating available based upon 
limitation of motion of the ankle and there is no medical 
evidence of ankylosis of the joint. 

Claim for Increase:  Residuals of a Right Ankle Injury

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate DCs identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  
Examination reports are to be interpreted in light of the 
whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7.

Service connection for residuals of a right ankle injury was 
established by RO action in June 1998, when a 10 percent 
rating was assigned therefor under DC 5271, effective from 
March 1998.  The current claim for increase was received by 
the RO in October 2005 and in connection therewith the 
veteran alleges that he is experiencing pain, stiffness, 
limitation of motion, and bone spurs, which warrant the 
assignment of a 20 percent schedular evaluation under DC 
5271.  

Normal dorsiflexion of the ankle is from 0 degrees to 20 
degrees; normal plantar flexion is from 0 degrees to 45 
degrees.  38 C.F.R. § 4.71, Plate II.

DC 5271 provides that a 10 percent evaluation will be 
assigned for moderate limitation of motion of an ankle and a 
20 percent evaluation assigned for marked limitation of 
motion of an ankle.  38 C.F.R. § 4.71a, DC 5271.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected joint disability, the 
Board erred in not adequately considering functional loss due 
to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  

Notice is taken that in Hart v. Mansfield, No. 05-2424 (U.S. 
Vet. App. Nov. 19, 2007), the Court held that "staged 
ratings are appropriate for an increased-rating claim when 
the factual findings shown distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings."  The Court found no basis for 
drawing a distinction between initial ratings and increased-
rating claims for applying staged ratings.  

VA treatment records indicate that when the veteran was seen 
in May 2005, his right ankle was non-tender and it exhibited 
what was described as at least moderately good range of 
motion.  The impressions were of ankle arthralgia and 
probable early degenerative joint disease.  Further 
complaints of pain and stiffness were expressed when seen in 
follow-up later in May 2005.  

On a VA medical examination in September 2005 the veteran 
reported constant pain and stiffness, as well as occasional 
swelling, regarding his right ankle.  He described flare-ups 
of pain that occurred twice monthly for two days.  In the 
opinion of the examiner, such flares did not impair the 
veteran's daily functional activities for self-care or the 
performance of his job, noting that no time had been lost 
from his job due to the right ankle disorder.  

Clinically, on evaluation in September 2005, dorsiflexion was 
to 0 degrees and plantar flexion was to 35 degrees.  
Inversion and eversion were limited to 10 degrees.  No 
further limitation of motion was present with repetitive 
movement.  Pain was noted with dorsiflexion; fatigue, 
weakness, lack of endurance, and incoordination were absent.  
X-rays showed a small sclerotic density in the distal fibula, 
as well as small plantar calcaneal spurs.  From a diagnostic 
standpoint, the examiner determined that the residuals of the 
veteran's right ankle injury included pain with stiffness, 
calcaneal spurs of the right foot, a bunion deformity with 
ten degrees hallux valgus of the right foot, and a claw toe 
deformity of the right second, third, and fourth toes.  

While range of motion was found to be "moderately good" in 
May 2005, testing on the VA medical evaluation with 
goniometer was reported to show a 100 percent loss of right 
ankle dorsiflexion and approximately a 22 percent reduction 
in plantar flexion.  Pain and flare-ups were noted; however, 
no further reduction in range of motion was indicated on the 
basis of pain or repetitive bending, and evidence of fatigue, 
weakness, lack of endurance, and incoordination was lacking.  
The noted flare-ups were found by the examiner not to impair 
the veteran's daily self-care functioning.  With 
consideration of 38 C.F.R. §§ 4.40, 4.45 and DeLuca, supra, 
the Board finds that the limitation of motion of the left 
ankle more nearly approximates marked versus moderate in 
degree.  Accordingly, a 20 percent rating under 38 C.F.R. 
§§ 4.40, 4.45, and 4.71a, Diagnostic Code 5271 is warranted.  

Turning next to the question of whether an even higher rating 
is warranted, as a 20 percent rating is the maximum 
evaluation allowed for limitation of motion of an ankle, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (see DeLuca, supra) 
are not applicable to this aspect of the appeal.  Johnston v. 
Brown, 10 Vet. App. 80 (1997).

Absent a showing of ankylosis, DCs 5270 and 5272 of the 
Rating Schedule are not for application.  Ankylosis is 
immobility and consolidation of a joint due to disease, 
injury, or surgical procedure.  See Lewis v. Derwinski, 3 
Vet. App. 259 (1992); Dorland's Illustrated Medical 
Dictionary 86 (28th ed. 1994).  Here, the clinical evidence 
clearly shows that the veteran has plantar flexion to a 
significant degree.    Although the ankle is a major joint 
for the purpose of rating disability from arthritis pursuant 
to 38 C.F.R. § 4.45(f), a compensable evaluation under DC 
5003 is not warranted where, as here, there are joint 
specific guidelines.  38 C.F.R. § 4.71, Diagnostic Code 5271.  
There is otherwise no showing of the existence of more than a 
moderately severe foot injury, such that a rating in excess 
of 20 percent is not for assignment under DC 5284.  As the 
preponderance of the evidence is against an even higher 
rating of more than 20 percent, the doctrine of reasonable 
doubt is not applicable to this aspect of the appeal.  
38 U.S.C.A. § 5107(b).

To accord justice in the exceptional case where the assigned 
schedular evaluation is found to be inadequate, the VA's 
Under Secretary for Benefits or the Director of the 
Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the 
criteria set for in this paragraph an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  38 C.F.R. § 3.321(b)(1).  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.

The Board does not have the authority to assign, in the first 
instance, a higher rating on an extraschedular basis under 38 
C.F.R. § 3.321(b)(1), and given the circumstances of this 
case, there is no basis to refer the matter to designated VA 
officials for consideration of an extraschedular rating.  
Bagwell v. Brown, 9 Vet. App. 377 (1996).  Here, the VA 
examiner determined that the veteran's right ankle disorder 
did not affect the performance of his job or require him to 
miss work.  There is otherwise no indication that such 
disorder has necessitated frequent periods of hospital care.  
Accordingly, a referral for a determination of whether the 
assignment of an extraschedular rating is appropriate is not 
warranted.  

On the basis of the above analysis, the record supports a 
rating of 20 percent under DC 5271, but none greater under 
that code or any other code.


ORDER

A 20 percent rating, but none greater, for residuals of a 
right ankle injury is granted, subject to those provisions 
governing the payment of monetary benefits.


REMAND

The record reflects that the veteran was diagnosed as having 
a pulmonary embolism beginning in early 1999, approximately 
one year following his discharge from active duty in early 
1998.  The veteran alleges that he developed pulmonary emboli 
secondary to deep venous thrombosis, which in turn was due to 
prolonged sitting during overseas flights while in the 
military.  He also advances a slightly different theory, to 
the effect that his pulmonary embolism itself is secondary to 
his service-connected residuals of a right ankle injury.  
Medical data on file do not specifically delineate the cause 
of the veteran's pulmonary embolism and, contrary to the RO's 
determination, only raise the possibility that it is the 
result of a genetic defect involving a protein C deficiency.  
Testing to confirm any such deficiency cannot be undertaken 
while the veteran remains on anti-coagulation therapy and, to 
date, his attending physicians have determined that it is not 
prudent to discontinue such therapy, considered to be 
lifelong in duration, for that purpose alone.  

No VA medical examination has been afforded the veteran to 
date regarding the etiology of his pulmonary embolism, and 
based on the lack of clarity as to its etiology, further 
medical input is deemed advisable, to include obtaining a VA 
medical examination by a specialist in the field of 
pulmonology and a professional opinion.  Notice is taken as 
well that no medical opinion has been sought or obtained by 
VA to date as to the claim for secondary service connection 
and,  specifically, whether the service-connected residuals 
of a right ankle injury have caused or aggravated the 
veteran's pulmonary emboli.  See 38 C.F.R. § 3.310 (2007); 
see also Allen v. Brown, 7 Vet. App. 439 (1995) (when a 
veteran's service- connected disability aggravates, but is 
not the proximate cause of, a non-service-connected 
disability, the veteran is entitled to compensation for that 
incremental increase in severity of the non-service-connected 
disability attributable to the service-connected disability).  

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
implement the holding in Allen for secondary service 
connection on the basis of the aggravation of a nonservice-
connected disorder by service-connected disability.  See 71 
Fed. Reg. 52744 (2006).  Under the changes, the section 
heading of 38 C.F.R. § 3.310 was retitled "Disabilities that 
are proximately due to, or aggravated by, service-connected 
disease or injury" and the previously designated paragraph 
(b) of 38 C.F.R. § 3.310 was redesignated as paragraph (c), 
and a new paragraph (b) was added as follows:

Aggravation of nonservice-connected disabilities. 
Any increase in severity of a nonservice- 
connected disease or injury that is proximately 
due to or the result of a service-connected 
disease or injury, and not due to the natural 
progress of the nonservice-connected disease, 
will be service connected. However, VA will not 
concede that a nonservice-connected disease or 
injury was aggravated by a service-connected 
disease or injury unless the baseline level of 
severity of the nonservice-connected disease or 
injury is established by medical evidence created 
before the onset of aggravation or by the 
earliest medical evidence created at any time 
between the onset of aggravation and the receipt 
of medical evidence establishing the current 
level of severity of the nonservice-connected 
disease or injury. The rating activity will 
determine the baseline and current levels of 
severity under the Schedule for Rating 
Disabilities (38 CFR part 4) and determine the 
extent of aggravation by deducting the baseline 
level of severity, as well as any increase in 
severity due to the natural progress of the 
disease, from the current level.

It is noted that the RO has not to date been afforded the 
opportunity to adjudicate this matter on the basis of the 
amended regulation noted above.  While this amendment 
essentially codified Allen v. Brown, 7 Vet. App. 439 (1995), 
as the claim must be remanded for an examination and medical 
opinion, the veteran should be provided notice of 71 Fed. 
Reg. 52744 (2006). 

Accordingly, the case is REMANDED for the following actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5103, 5103A (West 2002) and 
38 C.F.R. § 3.159 (2007), the veteran 
should be provided notice of what 
additional information and evidence are 
needed to substantiate his original claim 
for service connection for a pulmonary 
embolism on a direct basis and a 
secondary to service-connected residuals 
of a right ankle disorder.  The veteran 
should be notified by written 
correspondence of any information and 
evidence not of record (1) that is 
necessary to substantiate his claim; (2) 
that VA will seek to provide; (3) that 
the veteran is expected to provide; and 
(4) must ask the veteran to provide any 
evidence in his possession that pertains 
to the claim.  38 C.F.R. § 3.159(b)(1).  
The RO or AMC should obtain any relevant 
VA or other Federal records, such as 
those compiled by or on behalf of the 
service department, which are identified.  
If requested, VA will assist him in 
obtaining updated records of treatment 
from private medical professionals or 
other evidence, provided that he supplies 
sufficient, identifying information and 
written authorization.

The VCAA notice should also include, 
pursuant to 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), an explanation as to 
the information or evidence needed to 
establish ratings and effective dates, as 
outlined by the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The AMC/RO should also notify the veteran 
of a recent amendment to 38 C.F.R. 
§ 3.310, effective October 10, 2006, 
which implemented the holding in Allen v. 
Brown, 7 Vet. App. 439 (1995) for 
secondary service connection on the basis 
of the aggravation of a nonservice-
connected disorder by service-connected 
disability.  See 71 Fed. Reg. 52744 
(2006).  The amendment essentially 
codifies Allen with language that 
requires that a baseline level of 
severity of the nonservice-connected 
disease or injury must be established by 
medical evidence created before the onset 
of aggravation.

Depending on the response received from 
the veteran, any and all assistance due 
him should then be afforded by the 
RO/AMC.

2.  All records of VA medical treatment, 
not already on file, which pertain to the 
veteran's pulmonary embolism or emboli, 
claimed as blood clots of the lung, 
should be obtained and made a part of his 
claims folder.  

3.  Thereafter, the veteran should be 
afforded a VA medical examination by 
physician in the specialty of pulmonology 
for the purpose of determining the 
etiology of his pulmonary embolism.  The 
relevant evidence in the claims folder 
must be reviewed by the examiner in 
conjunction with the examination.  The 
examination must include a detailed 
review of the veteran's history and 
current complaints, as well as a 
comprehensive clinical evaluation and any 
diagnostic testing deemed necessary.  

The pulmonologist is asked to address the 
following questions:

(a)  Is it at least as likely 
as not (50 percent or greater 
probability) that the veteran's 
pulmonary embolism originated 
during or as a result of his 
military service from March 
1992 to March 1998 or any event 
therein.  Whether extended 
periods of sitting during long 
overseas flights while in 
military service could be a 
cause of the pulmonary embolism 
should be fully discussed.  

(b)  Is it at least as likely 
as not (50 percent or greater 
probability) that the veteran's 
pulmonary embolism was  caused 
or aggravated by his service- 
connected residuals of a right 
ankle injury?  

The physician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship or aggravation; less likely 
weighs against the claim.

The examiner is also informed that 
aggravation for legal purposes is defined 
as a chronic worsening of the underlying 
condition versus a temporary flare up of 
symptoms.  It represents a permanent 
increase in severity, beyond its natural 
progression.

The physician is requested to provide a 
rationale for any opinion provided, 
preferably with citation to the clinical 
record.  If the examiner determines that 
the claimed aggravation of the veteran's 
pulmonary embolism occurred, to the 
extent that is possible, he or she should 
provide the approximate degree of 
severity of the embolism (the baseline 
level of functional impairment) before 
the onset of aggravation (e.g., slight 
then, moderate now).

If the clinician is unable to answer any 
question presented without resort to 
speculation, he or she should so 
indicate.

4.  Lastly, the veteran's claim of 
entitlement to direct and secondary 
service connection for a pulmonary 
embolism should then be readjudicated on 
the basis of all relevant evidence and 
all governing legal authority, inclusive 
of the amendment to 38 C.F.R. § 3.310, 
effective October 10, 2006.  See 71 Fed. 
Reg. 52744 (2006).  If any benefit sought 
on appeal is not granted to the veteran's 
satisfaction, he should be furnished with 
a supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

The veteran need take no action until he is notified.  He has 
the right to submit additional evidence and argument on the 
matter(s) the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

The purpose of this remand is to obtain additional 
evidentiary and procedural development.  No inference as to 
the outcome of this matter should be drawn from the actions 
requested.



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


